Citation Nr: 0834688	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-16 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, in which service connection for 
asthma was denied.

This case was remanded in February 2008 for additional 
development, including obtaining additional VA examination.  
The requested development having been completed, the claim is 
now again before the Board.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
manifested bronchial asthma had its onset during active 
service or is otherwise the etiological result of active 
service.


CONCLUSION OF LAW

The criteria for service connection for bronchial asthma have 
not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

In July 2004, March 2006, and March 2008 letters, the RO 
included an explanation of VA's duty to assist in obtaining 
records and providing a medical examination or opinion where 
necessary.  The letters also requested that the appellant 
sign and return authorization forms providing consent for VA 
to obtain private medical records and that the appellant 
submit any evidence that he had in his possession that tended 
to establish the claimed asthma had existed from service to 
the present time; any treatment records pertaining to the 
claim; and any medical evidence of current disabilities.

The April 2005 statement of the case and subsequent 
supplemental statements of the case provided the veteran with 
the relevant regulations for his claim for service 
connection, including those governing VA's notice and 
assistance duties, as well as an explanation of the reason 
for the denial of the claim.  Moreover, the record shows that 
the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his service connection claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, supra.

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to testify before the Board, which he 
initially requested and then canceled.  In addition, the 
claim was remanded in February 2008 for further development, 
including a VA examination which was accomplished.

It is noted that the veteran indicated he presented for 
treatment at VA Medical Centers (VAMC) in Muskogee, Oklahoma 
in 1976, but was told he had no service-connected condition.  
This is consistent with statements of the veteran's spouse, 
who reported that the veteran presented for treatment but was 
not treated, because he was not service-connected.  Records 
from VAMC Muskogee, Oklahoma from 1976 to present were 
requested but no records were found under the veteran's name 
or identification number.  

All other known and available records relevant to the issues 
on appeal have been obtained and associated with the claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); Hick 
son v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Aleman v. Brown, 9 Vet. App. 518 
(1996).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease, such as 
bronchiectasis, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a).

The regulations also provide for the presumptive service 
connection of certain diseases associated with exposure to 
the herbicide Agent Orange.  Service personnel records show 
that the veteran served in the Republic of South Vietnam from 
July 1968 to July 1969.  Therefore, exposure to the herbicide 
Agent Orange is presumed.  The respiratory conditions for 
which this presumption is afforded includes respiratory 
cancers, such as cancer of the lung, bronchus, larynx, or 
trachea.  See 38 C.F.R. § 3.307, 3.309(e).

The veteran's reports of medical examination and history at 
entrance to active service, dated in November 1967, show no 
diagnoses, defects, complaints, or other findings concerning 
his respiratory system.  At discharge from his first period 
of active service, his report of medical history, dated in 
November 1969, shows complaints of sinusitis and hay fever 
described as constant.  The examiner noted that no profile 
had been issued and the veteran was cleared for continued 
service.  His report of medical examination shows no 
diagnoses, defects, or other findings concerning his 
respiratory system.  Thereafter, interim reports of medical 
history and examination conducted in April 1974 reflect 
complaints of hay fever but no diagnoses, defects, or other 
findings concerning his respiratory system.  In January 1976, 
the veteran signed a statement stating that no changes in his 
medical condition had occurred since his last examination.

Service medical records show complaints of and treatment for 
chest pain, sore throat and cough throughout.  In addition, 
observations of wheezing and diffuse rhonchi were noted in 
February 1972 and October 1975, respectively.  In 1972, 
questionable emphysema was assessed.  However, results of 
X-rays were subsequently found to show old granulomatous 
changes but no other significant abnormalities.  Essentially, 
the symptoms observed during service were ultimately 
associated with conditions that resolved.  For example, the 
sore throats and cough were assessed as viral syndrome or 
other resolving conditions.  Chest pain was associated with 
several instances of chest trauma-a fall with contusion to 
the chest wall in 1968 and a motor vehicle accident in 1972.  
Furthermore, the veteran underwent several X-rays throughout 
his service and, other granulomatous changes detected in 1972 
and described as old, clinical findings were consistently 
within normal limits.  These records do not therefore 
establish that the veteran was found to exhibit a chronic 
respiratory condition during his active service.

Thereafter, it is not until 1993 that the medical evidence 
shows findings of a lung disorder.  VA pulmonary function 
tests conducted in March 1993 show mild airflow obstruction.  
In December 1993, a possible deviation of the trachea was 
noted but no pneumothorax or other bony abnormality.  The 
lung fields were found to be clear.  In VA examination dated 
in March 1994, the veteran reported using an inhaler.  
Chronic obstructive pulmonary disease (COPD) was diagnosed.  
Private medical treatment records show observations of 
wheezing attributed to asthma in 1997.  VA treatment records 
dated in 2002 show a reported history of breathing problems 
since 1990, when the veteran reported he worked at the 
Bellevue recycling center.  A diagnosis of rule-out asthma 
was made.

The veteran underwent VA examination for diabetes mellitus in 
February 2007, at which time he was found to exhibit 
decreased air movement, and mild upper airway wheezing.  An 
addendum dated in the same month reveals a diagnosis of COPD 
not related to diabetes mellitus.  A second addendum dated in 
March 2007 reveals a right lower lobe 7 millimeter density in 
the lung.  The examiner recommended a repeat chest X-ray with 
follow up.

Accordingly, this claim was remanded in February 2008 for 
further VA examination to determine the nature, extent, and 
etiology of his manifested respiratory condition.

The veteran underwent additional VA examination in April 
2008.  The examiner diagnosed obstructive respiratory disease 
including no responsiveness to bronchodilators and opined 
that it was less likely or not likely that the veteran's 
asthma was etiologically related to or caused by his active 
military service.  The examiner further opined that the 
medical evidence did not establish that the diagnosed asthma 
had its onset during his active service or was otherwise 
linked to his active military service.  Rather, the examiner 
observed, the veteran's own report was that his asthma began 
in the 1990s.  VA and private medical evidence support this 
assertion.  In arriving at his opinion, the examiner stated 
he had reviewed the veteran's claims file to include his 
service medical records and VA and private treatment records.  

Service connection for COPD was denied in an April 1999 Board 
decision.  The veteran did not appeal this decision.  Thus, 
the current analysis is limited to the issue of entitlement 
to service connection for bronchial asthma.

The earliest evidence of a respiratory condition presented by 
the medical evidence is contained in the VA PFT results dated 
in 1993.  But even assuming, without finding, that the onset 
was in 1990, this is still more than 14 years following the 
veteran's discharge from active service.  Such a lapse of 
time weighs heavily against the veteran's claim. See Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The veteran argues that he presented in 1976 with complaints 
of a respiratory condition and that this was within the 
presumptive period for service connected.  Even assuming, 
without finding, that the veteran presented with symptoms of 
bronchial asthma within the presumptive period, bronchial 
asthma is not one of the conditions for which this 
presumption is afforded, either as a chronic disease or as a 
disease associated with exposure to the herbicide Agent 
Orange.  Moreover, the medical evidence does not show that 
the veteran has been diagnosed with bronchiectasis or active 
tuberculosis-chronic respiratory disorders for which a 
presumption is afforded under 38 C.F.R. § 3.309(a); nor does 
the medical evidence reflect that he has been diagnosed with 
any type of respiratory cancer, including cancer of the lung, 
bronchus, larynx, or trachea-conditions associated with 
exposure to herbicides for which a presumption is afforded 
under 38 C.F.R. § 3.309(e).  

The veteran avers his bronchial asthma is the result of his 
active service.  While the veteran is competent to testify as 
to his symptoms, the record does not show he is a medical 
professional capable of diagnosing his respiratory condition 
and determining its etiology.  Therefore, he is not competent 
to render such a determination. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

There are no medical opinions or findings establishing that 
the veteran's currently diagnosed bronchial asthma is 
etiologically linked to his active service.

The preponderance of the evidence is against the claim for 
service connection for bronchial asthma; there is no doubt to 
be resolved; and service connection is not warranted.


ORDER

Service connection for bronchial asthma is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


